DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 08/06/2021 is acknowledged.
 	Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2021.



Claim Objections
 	Claims 1-11 are objected to because of the following informalities:  
 	(1) Claim 1 recites “- Monitoring” at line 3, “-Capturing” at line 5, “- Detecting” at line 6, “- Recognising” at line 8, “- Checking” at line 10 and “- Controlling” at line 13 should be changed to “monitoring” at line 3, “capturing” at line 5, “detecting” at line 6, “recognizing” at line 8, “checking” at line 10 and “controlling” at line 13.
 	(2) Claim 4 recites “modelled” at line 2 should be changed to “modeled”
 	(3) Claim 5 recites “- Calculating” at line 3, “- Extracting” at line 6, “- Normalizing” at line 7, “- Inputting” at line 9, “- Processing” at line 11, “- Outputting” at line 12 and “- Recognizing” at line 13 should be changed to “calculating” at line 3, “extracting” at line .
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 10 recites “a cut part is identified and compared with its position
with already calculated possible positions of this cut part” at lines 1-3. It is unclear as to what “its position” refer to.  



DETAILED ACTION
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1, 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584). 
 	Regarding claim 1, Miyashita et al. discloses a method for collision avoidance of a laser machining head in a machining space of a laser machining tool (abstract, i.e., when an operation is performed in a direction (Z-axis direction) in which a machining head is brought closer to workpiece, a numerical controller that controls a laser beam machine avoids a collision of the machining head with the workpiece by switching to gap control when a gap sensor detects a gap amount between the machining head and the wokrpiece. At this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving machining head to a position determined by parameters can be selected using a mode switching unit), having the steps of: 
 	 “monitoring a workpiece in the machining space with at least one sensor” (abstract); 
 	“checking for collision between the upright object and the laser machining head based on a predetermined cutting plan” (fig.1 shows the movement the laser nozzle from left to right at a predetermined cutting plan. The upright object of the workpiece is higher than the left. Abstract, i.e., At this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving machining head to a position determined by parameters can be selected using a mode switching unit) and/or the current position of the laser machining head; “controlling the drives for moving the laser machining head for collision avoidance in case of recognized risk of collision” (para.0013-0014, 0031 and 0033 discuss about the machining head can be controlled based on the height of the wokpiece to avoid collision).
 	Miyashita et al. is silent regarding the type of the at least one sensor is optical sensor; capturing images of the workpieces; detecting a change in an image of the workpiece; detecting a change in an image of the workpiece; recognizing whether the change comprises an object standing upright relative to the workpeice.
 	Yuasa et al. discloses a method for collision avoidance of a col.1 at lines 9-12, i.e., a method for checking interference … processing program, and checking propriety for machine tools such as a NC machine tool), having the steps of: 
 	“monitoring a workpiece in the machining space with at least one optical sensor” (col.4 at lines 11-21, i.e., the image processor  are connected to a three dimensional image sensing device  … by a CCD camera and a projector … the image sensing device senses three dimensionally the image of the processing material W positioned and arranged on the table); 
 	“capturing images of the workpieces” (col.2 at lines 47-61, i.e., three-diemnsinoal shape of the processing material is measured by the three dimensional measurement detector to obtain the processing material shape data and col.4 at lines 23-43, i.e., CCD camera senses the image of the tool holder and the processing tool attached to the main shaft);
 	“detecting a change in an image of the workpiece” (col.2 at lines 47-61, i.e., check … the three dimensional shape of the processing material measured by the detector … whether the difference between the processing material shape data and the product shape data at the same coordinate position);
 	“recognizing whether the change comprises an object standing upright relative to the workpeice” (col.6 at lines 43 – col.7 at line 7 and figs.3-7. Fig.6 shows the change in the image in z-direction (Zw) such that an object is part of wokrpiece at upright position and the upright position can be a relative position based on user’s viewing angle or position. Fig.4 shows the product shape having an upright where the upright of the workpiece can constitute an object);
 	“checking for collision between the upright object and the laser machining head based on a predetermined cutting plan and/or the current position of the laser machining head; controlling the drives for moving the laser machining head for collision avoidance in case of recognized risk of collision” (col.7 at lines 57-67 and col.8 at lines 1- 20 and fig.3. Please that noted the col.7-col.8 discuss about the program for determine the position of the processing material W is in the space to be occupied by the machine then determine that the processing material W and the machine interfere with each other). 
 	Miyashita et al. teaches machining device with collision avoidance. Yuasa et al. teaches machining device with collision avoidance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al.  with Yuasa et al., by adding Yuasa et al.’s control program to Miyashita et al.’s device and replacing Miyashita et al.’s sensor with Yuasa et al.’s sensor (i.e., CCD camera), to provide improved computer system for precision and efficient processing (col.1 at lines 48-67 and col.2 at lines 1-14) as taught by Miyashita et al. One skilled in the art would have been motivated to combined the references because doing so would provide a 
 	Regarding claim 4, modified Miyashita et al. discloses “a 3D object of the change is modelled and is checked for collision between the 3D object and the laser machining head” (Yuasa et al., figs.4-5 teaches CCD camera can be used to take image of product shape in 3D. Abstract, i.e., the machine shape data defining the three-dimensional shape of the machine side including the main shaft head provided with the processing tool and the tool holder attached thereto is obtained, and whether the coordinate position of said processing material given by said processing material’s shape data is in the space to be occupied by the machine given by said machine’s shaped data or not is determined at the relative movement position between the main shaft head and the work table by execution of the processing program … and when the coordinate position of the processing material W is in the space to be occupied by the machine, it is determined that the processing material W and the machine interfere with each other. Also see fig.3).
 	Regarding claim 9, modified Miyashita et al. discloses “the recognition is based on already pre-calculated possible positions of cut parts of the workpieces” (Miyashita et al.,  para.0038-0040, i.e., the movement of the machining head 40 is started according to a positioning command that commands the movement to the next machining point. Then, the bock remaining-movement-amount calculation unit 72 calculates a remaining movement amount of the bock by integrating moving commands output from the movement amount calculation units. Examiner interpreted that the calculated remaining movement amount of block is considered as pre-calculated positions of cut parts of the workpiece … the movement of machining head 40 is started according to a positioning command that commands the movement to the next machining point).
 	
 	Regarding claim 11, modified Miyashita et al. discloses “the laser machining head is anticipated by means of the trajectory thereof to bypass the change or to stop” (Miyashita et al., abstract, i.e., at this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving the machining head to a position determined by parameters can be selected. Fig.1 shows the laser machining head is anticipated by means of the trajectory thereof to stop).




 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) as applied in claims 1, 4, 9 and 11 above, and further in view of Choo et al. (US 2003/0209528) and Regaard et al. (US 2016/0193692). 
 	Regarding claim 2, Miyashita et al. discloses all the features of claim limitations as set forth above except for measuring points are defined along a cutting contour of a cut part and monitored for brightness and/or colour values.
 	Choo et al. teaches “measuring points are defined along a cutting contour of a cut part” (fig.1 shows a plurality of cutting keys 20 is used as measuring points that is defined along a cutting contour of a cutting part.  Para.0009, i.e., glass substrate 1 for cutting, where cutting keys are formed on each corner of LCD unit cells, and scribe lines 4a, 4b are defined along the cutting keys 20). Miyashita et al. teaches laser processing. Choo et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Choo et al., by adding Choo et al.’s cutting keys 20 to Miyashita et al.’s cutting area, to provide alignment for cutting (para.0009 and fig.1) as taught by Choo et al. 
 	Regaard et al. teaches “pointes are monitored for brightness and/or colour values”  (para.0030, i.e., it is possible to draw conclusions about the cutting front angle as a characteristic variable of the cutting process from the brightness value or measured overall intensity of the image, or of a portion of this image. Please noted that the image constitutes points or pixels). Miyashita et al. teaches laser processing. Regaard et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Regaard et al., by adding Regaard et al.’s control method includes dragging observation to Miyashita et al.’s device, for purpose of keeping the alignement of the observation direction relative to the advance direction of the cutting process (para.0028-0030) as taught by Regaard et al.


 	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) as applied in claims 1, 4, 9 and 11 above, and further in view of Hilderbrand et al. (US 2010/0176099).
Regarding claim 3, Miyashita et al. discloses all the features of claim limitations as set forth above except for the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece.
 	Hilderbrand et al. teaches “the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece” (para.0044 discuss about a camera can be used for picking up the workpiece from different points of view. Fig.1a and para.0012 discuss about translator displacement and rotatory displacement can be made. Fig.1a shows the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece such has images of 1 and 2). Miyashita et al. teaches laser processing. Hilderbrand et al. teaches laser processing (para.0043 and claim 15). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Hilderbrand et al., by adding Hilderbrand et al.’s program to Miyashita et al.’s control unit, to provide manufacturing accuracies down to some few micrometers can be achieved (para.0005) as taught by Hilderbrand et al.


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) as applied in claims 1, 4, 9 and 11 above, and further in view of Lee (US 2011/0313561)
Regarding claim 10, Miyashita et al. “a cut part is identified” (Miyashita et al., para.0030, i.e., when a next machining start point Ps is positioned higher than a machining end point Pe).
 	Miyashita et al. is silent regarding compared with its position with already calculated possible positions of this cut part.
 	Lee teaches “compared with its position with already calculated possible positions of this cut part” (abstract discuss about laser machining and para.0032, i.e., determine the alignment positions on the substrate … the absolute coordinates may be also calculated by the information by the optical pick unit. Para.0040, i.e., the pattern detected by moving the plurality of optical pickup units … are stored while being transformed into the information on the error positions in the memory unit connected to the optical pickup unit in real time (S104). Examiner noted that the transformation from the image into information on the error positions required calculation in order to transfer image data into position data. Fig.2 and abstract discuss about comparing reference position information with error position information). Miyashita et al. teaches laser processing. Lee teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Lee, by adding Lee’s program to Miyashita et al.’s control unit, to improve the substrate machining rate using laser and to perform the precision machining (abstract and para.0003) as taught by Lee.



Allowable Subject Matter
 	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of claim 5, characterized by the further steps: calculating at least two shapes consisting of points and located parallel to a border of cutting contour in an image, wherein one shape is located inside the border and one shape is located outside the border; extracting image pixels according to the points of the shapes;  normalizing the image pixels by calculating a histogram of pixel brightness for each shape; inputting the histograms into a deep neural network comprising an input layer, a plurality of internal layers and an output layer; processing the histograms with the deep neural network; outputting a variable by the deep neural network; recognizing whether an object in the cutting contour is tilted for a value of the variable being on a first side of a threshold or whether an object in the cutting contour is not tilted for a value of the variable being on a second side of a threshold. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761